     Case 2:17-cv-04663-DWL Document 143 Filed 03/01/19 Page 1 of 27




1    Robert A. Royal (SBN 010434)
     Amy D. Sells (SBN 024157)
2    Erin A. Hertzog (SBN 030770)
3    Jack R. Vrablik (SBN 034352)

4
5    Seventh Floor Camelback Esplanade II
     2525 East Camelback Road
6    Phoenix, Arizona 85016-4237
     Telephone: (602) 255-6000
7    Facsimile: (602) 255-0103
8    E-Mail: rroyal@tblaw.com; ads@tblaw.com; eah@tblaw.com; jrv@tblaw.com
     Counsel for Defendants/Counterclaimants
9
                         IN THE UNITED STATES DISTRICT COURT
10                           FOR THE DISTRICT OF ARIZONA
11
     Kim Cramton,
12                                             Case No. 2:17-cv-04663-PHX-DWL
13               Plaintiff,
           vs.
14                                                 DEFENDANTS’ REFILED
     Grabbagreen Franchising, LLC, Eat Clean   MOTION FOR PARTIAL SUMMARY
15   Operations, LLC, Eat Clean Holdings,               JUDGMENT
16   LLC, Kelli Newman and Keely Newman,
                                                     Oral Argument Requested
17               Defendants.
18
19   Grabbagreen Franchising, LLC, Eat Clean
     Operations, LLC, Eat Clean Holdings,
20
     LLC, Gulf Girl Squared, Inc., Kelli
21   Newman and Keely Newman,
22                  Counterclaimants,
23
           vs.
24
     Kim Cramton and Laura McCormack,
25
26                  Counterdefendants.

27
28
     Case 2:17-cv-04663-DWL Document 143 Filed 03/01/19 Page 2 of 27




1                                           Introduction
2           Grabbagreen Franchising, LLC (“GFL”), Eat Clean Operations, LLC (“ECO”), Eat
3    Clean Holdings, LLC (“ECH,” together with GFL and ECO, the “Corporate Defendants”),
4    Kelli Newman (“Kelli”) and Keely Newman (“Keely”) move for summary judgment on
5    Kim Cramton’s (“Cramton”) Counts I-IV and VI-X.
6           This case arises from Kim Cramton’s short-lived ownership and employment
7    relationship with certain affiliate entities that comprise the Grabbagreen Brand. Though
8    Cramton initially enjoyed lucrative compensation, the Grabbagreen Brand soon
9    encountered cash flow issues, substantially reducing Cramton’s compensation. Though a
10   sale of the Grabbagreen Brand was on the horizon, Cramton’s patience grew thin. Rather
11   than continue to bear the risks and burdens that accompany business ownership, Cramton
12   resigned from her employment with Gulf Girl Squared, Inc. (“GGS”), an entity that is not
13   a defendant in this action. Days later, she hastily resigned from her remaining two positions
14   as employee of GFL and Manager of ECH, and took a salaried job with Defendants’
15   competitor. But Cramton soon learned that her untimely resignations triggered a provision
16   in the ECH Operating Agreement that allowed Keely to purchase Cramton’s ECH
17   membership for $1. The Grabbagreen Brand sold six months after Cramton’s resignation.
18          In an attempt to shift the blame for her self-imposed losses to Defendants, and
19   unjustly reap the benefits of the Grabbagreen Brand sale, Cramton filed this suit, alleging
20   contrived claims of abuse, retaliation, and constructive discharge—allegations which are
21   remarkably absent from Cramton’s attorney-authored letter of resignation.            Indeed,
22   contrary to her current allegations of an intolerable work environment, Cramton offered in
23   her letter of resignation to continue working for GFL for 30 days for a fee of $42,000. (Ex.
24   24.) When asked to explain this overt contradiction, Cramton testified that she was willing
25   to subject herself to the supposedly unbearable conditions… for money. (Ex. 32 282:22-
26   283:18.) Cramton is likewise pursuing this baseless suit in hopes of economic gain. This
27   Motion demonstrates that Cramton’s claims are meritless as a matter of law. As such,
28   summary judgment in Defendants favor is warranted.

                                                 -1-
     Case 2:17-cv-04663-DWL Document 143 Filed 03/01/19 Page 3 of 27




1    I.     Factual Background.
2           Corporate Defendants are affiliate entities organized to franchise healthy brands,
3    such as the Grabbagreen Brand, whose assets included Grabbagreen franchise operations
4    (GFL) and one restaurant for training franchisees (ECO). (Ex. 1 at G015053.) GFL and
5    ECO are subsidiaries of ECH, a holding company. (Ex. 4 at 30:4-6; 42:6-8.) Cramton was
6    employed by GFL and another affiliated entity that is not a defendant in this action, Gulf
7    Girl Squared, Inc. (“GGS”), a franchisee (Ex. 3 at CRA1021; Ex. 4 at 31:18-
8    32:2.) Cramton was awarded an ownership interest in ECH and made a party to the ECH
9    Operating Agreement. (Ex. 5.) Under the Operating Agreement, Cramton’s interest in
10   ECH was subject to buyback if she resigned from her employment with either GGS or GFL
11   within 5 years (Ex. 5 at § 9.3(b).) Cramton worked in Arizona and reported to Keely, who
12   lived and worked in California and Florida. (Ex. 6B at 193:4-18; Ex. 7B at 8:10-10:15; Ex.
13   33.) Kelli is Keely’s spouse, who occasionally performed limited legal and administrative
14   services for Corporate Defendants and formerly held an ownership interest in ECH. (Id.
15   and Ex. 5.)
16          In the fall of 2016, Keely determined it was necessary to sell the Arizona-based
17   Grabbagreen Brand because an immediate family member was diagnosed with terminal
18   cancer and given a poor prognosis, which Keely disclosed to Cramton in confidence. (Ex.
19   6A at 124:24-125:3; Ex. 7A at 81:5-10; Ex. 8.) Beginning in January 2017, Keely pursued
20   possible suitors and kept Cramton advised of those contacts. (Ex. 87; Ex. 88.) Negotiations
21   with one such suitor, Due North Holdings, LLC (“Due North”) resulted in an Asset
22   Purchase Agreement (“APA”) to purchase the Grabbagreen Brand, which both Keely and
23   Cramton approved in June 2017. (Ex. 15; Ex. 57; Ex. 12.) In connection with the Due
24   North deal and after the events that gave rise to Cramton’s purported ADA claim, Keely
25   negotiated a lucrative two-year employment contract for Cramton as a condition to the sale.
26   (Ex. 13.) In May 2017 and September 2017 Cramton made written representations and
27   warranties to Due North that she was not on leave of absence, did not require a leave of
28   absence, and no potential employment law claims existed. (Ex. 56; Ex. 82.) Cramton also

                                                -2-
     Case 2:17-cv-04663-DWL Document 143 Filed 03/01/19 Page 4 of 27




1    assured Keely that these representations and warranties were accurate as of May 2017. (Ex.
2    15.) Yet, Cramton now alleges ADA claims arising in April 2017. (Doc. 88 at ¶¶ 87, 95,
3    104.) The APA and related contracts with Due North were partially executed and in escrow
4    pending Due North’s preparation to close. (Ex. 6B at 231:17-232:4.)
5           The Due North deal was still pending as of August 2017, when a second potential
6    buyer, Kahala Brands, Ltd. (“Kahala”) and Keely initiated discussions for the sale of the
7    Grabbagreen Brand. (Ex. 16.) Because of her family member’s terminal cancer diagnosis
8    and the delayed Due North closing, Keely considered Kahala’s inquiries, but only on the
9    same terms as the Due North deal, including the same employment contract for Cramton.
10   (Ex. 17; Ex. 18.) On September 18, 2017, Kahala representatives informed Keely that it
11   would not agree to acquire the Grabbagreen Brand under the terms of the Due North deal.
12   (Ex. 6B at 242:12-245:1; Ex. 19 at 15:15-17:1; Ex. 20 at 52:11-53:19.) Keely conveyed
13   this news to Cramton that same day, adding that “we can go back to them in a couple of
14   days and see if they are interested in any further terms.” (Ex. 6B at 245:20-246:1.)
15          Cramton decided to resign on September 19, 2017, and worked with her attorney to
16   prepare her resignation letter. (Ex. 21; Ex. 55.) That same day, Cramton informed
17   Defendants’ consultant, Dana Mavros, that the deal had fallen through and although there
18   were other interested parties, Cramton “didn’t see the company selling any time soon….”
19   (Ex. 22 at 155:9-13.) Cramton notified Defendants of her resignation on September 24,
20   2017, via a letter dated September 22, 2017, indicating that she was resigning from her
21   employment with GFL, as well as from her position as Manager of ECH. (Ex. 23; Ex. 24.)
22   Notably, the letter from Cramton’s attorney did not assert any employment claims against
23   Defendants, including no allegation that Cramton was being abused or constructively
24   discharged. (Ex. 24.) Contrary to the wild allegations of abuse in this action, Cramton even
25   offered to continue working for GFL for 30 days. (Ex. 24.)
26          On October 30, 2017, Keely exercised her rights under § 9.3(b) of the ECH
27   Operating Agreement entitled “Resignation of Employment Within First Five Years of
28   Effective Date,” which permits Keely to purchase Cramton’s interest in ECH for $1. (Ex.

                                                 -3-
     Case 2:17-cv-04663-DWL Document 143 Filed 03/01/19 Page 5 of 27




1    5.) Cramton began working at Kahala, Defendants’ competitor and potential suitor, on
2    November 20, 2017. (Ex. 25) This Complaint followed on December 15, 2017, alleging
3    among other things, unsubstantiated employment and fraud claims. (Doc. 88.) Kahala
4    ultimately purchased the Grabbagreen Brand in March 2018. (Ex. 26; Ex. 27.)
5    II.    Threshold issues merit summary judgment on all or some claims.
6           A.     Cramton released all claims against Defendants.
7           On September 14, 2017, Cramton and her spouse, Laura McCormack, who were
8    represented by counsel, executed a Confidential Settlement Agreement and Release (the
9    “Release”) with Keely and non-defendant, GGS. (Ex. 29.) In the Release, Cramton agreed
10   to forever release GGS and its “affiliates” from all claims relating “directly or indirectly
11   to any matter relating to [GGS]….”, including all employment claims. (Ex. 29 at IA.) The
12   parties previously defined “affiliates” in multiple documents—which were prepared,
13   reviewed, and/or otherwise approved by Cramton—to include each of the Defendants. (Ex.
14   1; Ex. 5.) Cramton filed this lawsuit in violation of the Release, asserting claims against
15   GGS affiliates, which relate directly or indirectly to GGS. Accordingly, Defendants are
16   entitled to summary judgment on all claims and recovery against Cramton and McCormack
17   of all costs and attorneys’ fees incurred to defend and dismiss this case.
18          Cramton’s claims against Corporate Defendants “relate to” GGS—and in fact, are
19   truly direct claims against GGS—and are therefore barred by the Release. Of the three
20   Corporate Defendants (ECH and its subsidiaries, ECO and GFL), Cramton was only
21   employed by GFL. Cramton was also employed by GGS, but the business of GFL and
22   GGS was distinct, as were Cramton’s duties with each entity. (Ex. 53; Ex 54; Ex. 6B
23   183:18-24; 192:7-18; Ex. 3; Ex. 4 at 31:18-32:2; 76:4-8.) GFL was the franchisor; GGS
24   was a franchisee that owned and operated three Grabbagreen franchised stores. (Ex. 1.)
25   Cramton’s GFL-related duties involved sales of Grabbagreen franchises, which did not
26   require her in-store presence, and which Cramton frequently carried out from home. (Ex.
27   6B at 192:11-14.) Cramton’s GGS-related duties, on the other hand, required Cramton to
28   be on-site at GGS stores as their executive manager. (Ex. 6B at 182:7-183:1; Ex. 32 at

                                                 -4-
     Case 2:17-cv-04663-DWL Document 143 Filed 03/01/19 Page 6 of 27




1    125:25-126:7.) Cramton’s ADA/ACRA claims (Counts I-III) are founded upon her
2    allegation that Corporate Defendants denied her request to work from home. (Doc. 88 at
3    ¶¶ 89, 91, 97, 100, 106, 108.) Such an argument could only pertain to GGS, not GFL (or
4    Corporate Defendants), because Cramton regularly worked from home as part of her
5    employment with GFL. Through these claims, Cramton has improperly attempted to evade
6    the Release by masking GGS-related claims as allegations against the Corporate
7    Defendants. Counts I-III fail because they are truly claims against GGS that are barred by
8    the Release. See also Section III below regarding Counts I-III.
9           B.     Keely had an absolute right to buy back Cramton’s interests on
10                 September 14, 2017, before the events alleged under tort Counts IX-X.

11          Cramton resigned from GGS on September 14, 2017 and the parties documented
12   her resignation via the Release. (Ex. 29.) The GGS resignation triggered Keely’s right to
13   buy back Cramton’s membership interest in ECH under § 9.3(b) of the ECH Operating
14   Agreement, which provides that if Cramton resigns from ECH or “any of its subsidiaries
15   or Affiliates” (i.e., GGS) then Keely may purchase Cramton’s interest in ECH for $1. (Ex.
16   5.) Four days later, Cramton’s September 18, 2017 call with Keely that forms the basis of
17   her tort claims (Counts IX-X) occurred, which Cramton alleges resulted in her September
18   24, 2017 resignation from GFL. (Ex. 6B at 244:9-245:1, 245:20-24.) The damages
19   Cramton contends arise from her purportedly induced resignation from GFL is her loss of
20   the ECH membership interests due to Keely’s buyback right under § 9.3(b). (Ex. 30 at
21   29:24-27, 31:2-5, 31:17-19.) Indeed, this entire concocted lawsuit is Cramton’s veiled
22   attempt to avoid the application of § 9.3(b). That Cramton’s resignation from GFL would
23   be a second trigger under § 9.3(b) also entitling Keely to buy back Cramton’s membership
24   interest in ECH is inconsequential. Cramton’s resignation from GGS several days prior to
25   the events alleged in Counts IX-X means that Cramton could not possibly suffer any
26   damages in relation to her resignation from GFL as a matter of law, regardless of her reason
27   for resigning from GFL. Therefore, summary judgment on tort Counts IX-X is appropriate.
28   See also Section VI(B) below regarding Counts IX-X.

                                                 -5-
     Case 2:17-cv-04663-DWL Document 143 Filed 03/01/19 Page 7 of 27




1           C.     Kelli is neither an employer nor proper community property defendant.
2           Cramton sued Kelli as a purported employer in connection with her Arizona
3    Minimum Wage Act (“AMWA”) claim (Count IV), despite the fact that GGS and GFL
4    employed and paid her. Because the AMWA requires the existence of an employment
5    relationship, and Kelli was never Cramton’s employer, Count IV fails against Kelli.
6           Cramton alleges that Kelli was her employer under A.R.S § 23-363(b) by virtue of
7    her role as attorney for Corporate Defendants and as the former owner of ECH. (Doc. 88
8    at ¶¶ 14-15.) Courts have rejected employer liability in both circumstances. See Arias v.
9    Raimondo, 860 F.3d 1185, 1190 (9th Cir. 2017) (corporate counsel); Patel v. Wargo, 803
10   F.2d 632 (11th Cir.1986) (corporate president).        Furthermore, Kelli only had some
11   ownership in ECH for one of the ten months for which Cramton is seeking wages. (Ex. 5
12   at 44-45; see Doc. 88 ¶¶ 112-113.)
13          Kelli also does not qualify as an “employer” under the Ninth Circuit’s “economic
14   reality” test, which considers whether the alleged employer (1) had the power to hire and
15   fire the employee, (2) supervised and controlled employee work schedules or conditions of
16   employment, (3) determined the rate and method of payment, and (4) maintained
17   employment records. See Lambert v. Ackerley, 180 F.3d 997, 1011–12 (9th Cir.1999).
18   Cramton testified that: she did not report to Kelli (Ex. 32 at 173:6-14, 176:17); rather, she
19   reported to Keely (id.); she only had “interactions” with Kelli on legal issues (id.); and she
20   did not know whether Kelli determined her wages (Ex. 32 at 176:19-22). Indeed, Cramton
21   was second in command to Keely (Ex. 33), Kelli was subordinate to Cramton (id.), and
22   Cramton controlled Kelli’s method of payment (Ex. 34). Thus, Kelli is entitled to summary
23   judgment on Count IV.
24          Cramton’s assertion that Kelli has community property liability fails. (Ex. 35.) The
25   Amended Complaint is devoid of any allegation of community property liability and
26   community liability is not presumed under the law for the claims at issue here. (Doc. 88,
27   generally.) See Garrett v. Shannon, 13 Ariz.App. 332, 333 (1970). Therefore, as a matter
28   of law, Kelli is not a community property defendant in this case. Even assuming this Court

                                                 -6-
     Case 2:17-cv-04663-DWL Document 143 Filed 03/01/19 Page 8 of 27




1    disagrees, Kelli should nevertheless be dismissed in that capacity because she and Keely
2    executed a comprehensive Separate Property Agreement providing that pre- and post-
3    marital property shall be separate, regardless of the state they reside in and irrespective of
4    the community property rules concerning comingling and improvements. (Ex. 36.) See
5    Elia v. Pifer, 194 Ariz. 74, 84, ¶ 51 (App.1998).
6           Undersigned counsel discussed with Cramton’s counsel the Separate Property
7    Agreement at a meet and confer on October 26, 2018, later disclosing the Agreement twice.
8    (Ex. 35; Ex. 36; Ex. 52 at ¶¶ 5, 7, 9.) Despite this and the lack of a reasonable basis to
9    persist, Cramton refuses to dismiss Kelli as a community property defendant. (Ex. 35, Ex.
10   52 at ¶ 12.) Because Cramton failed to allege community property liability and because
11   Kelli is irrefutably an improper community property defendant, Kelli is entitled to
12   summary judgment.
13          D.     Cramton was not constructively discharged under Counts I-III and VI.
14          Cramton alleges constructive discharge with respect to her ADA/ACRA claims
15   (Counts I-III) and her breach of contract claim (Count VI). 1 (Doc. 88 at ¶ 78.) However,
16   the real reason Cramton resigned was not intolerable conditions, discrimination, and
17   harassment. Rather, she resigned because the negotiations to sell ECH’s assets to Kahala
18   “fell through” on September 18, 2017 and as a result, Cramton did not want to wait any
19   longer for a deal with one of five other interested suitors to mature. (Ex. 22 at 157:2-18;
20   Ex. 32 at 151:20-23, 263:24-25.)
21          Cramton’s allegation of constructive discharge fails as a matter of law because she
22   indisputably failed to give the requisite 15-day statutory notice in order to maintain a claim
23   absent extreme and outrageous conduct. See A.R.S. § 23-1502. Even in the case of extreme
24   conduct, however, the failure to complain “may be compelling evidence that [s]he, or a
25   reasonable person in [her] situation, would not actually have found conditions ...
26   unbearable.” Lindale v. Tokheim Corp., 145 F.3d 953, 955 (7th Cir. 1998).
27   1
       For the reasons set forth in Section V below, this Court need not even reach the issue of
28   whether Cramton was constructively discharged for purposes of Count VI because that
     claim fails as a matter of law on other grounds.
                                                 -7-
     Case 2:17-cv-04663-DWL Document 143 Filed 03/01/19 Page 9 of 27




1           It is undisputed that Cramton did not provide Defendants with any advance notice
2    of her intent to resign prior to submitting her letter of resignation dated September 22,
3    2017. (Ex 24; Ex. 81.) It is likewise undisputed that Cramton did not include any mention
4    of abuse or constructive discharge in her resignation letter or file a Charge of
5    Discrimination against Defendants until four months after she resigned. (Ex 38.) Given
6    her lack of notice, Cramton must demonstrate that Defendants engaged in sufficiently
7    extreme and outrageous conduct. This Circuit has “set the bar high for a claim of
8    constructive discharge” by requiring that working conditions deteriorate “to the point that
9    they become sufficiently extraordinary and egregious to overcome the normal motivation
10   of a competent, diligent, and reasonable employee to remain on the job to earn a livelihood
11   and to serve his or her employer.” Poland v. Chertoff, 494 F.3d 1174, 1184 (9th Cir. 2007).
12   Cramton’s discovery identifies no such evidence.
13          Cramton testified to: (1) abusive behaviors over the telephone, such as name-calling,
14   berating, or yelling (Ex. 32 at 128:25-130:24); (2) unfair work burdens such as asking
15   Cramton via phone, in e-mails and/or text messages to cancel her vacation and/or unfairly
16   criticizing her or blaming her for company-related issues (id. at 133:8-135:13; 145:14-
17   148:15); and (3) crossing personal boundaries such as insisting on staying at Cramton’s
18   house during Keely’s three work trips to Arizona, forcing Cramton to watch Fox News
19   instead of CNN, and/or calling her at the hospital to confirm if she would be working the
20   next day (id. at 136:13-137:6; 144:7-11; 150:20-151:6). Despite Cramton’s exaggerated
21   allegations of intolerable abuse, she offered in her resignation letter to continue working
22   for 30 days, albeit for an exorbitant fee. (Id. at 283:6-10; Ex. 24.)
23          None of this conduct qualifies as sufficiently intolerable conditions to create a
24   triable issue of material fact with regard to constructive discharge. See, e.g., Day v. LSI
25   Corp., 174 F. Supp. 3d 1130, 1160 (D. Ariz. 2016), aff'd, 705 F. App'x 539 (9th Cir. 2017)
26   (granting summary judgment for employer on issue of constructive discharge finding
27   supervisor’s offensive racial comments and belittling treatment not sufficiently egregious).
28   Indeed, “[E]mployers have the right to unfairly and harshly criticize their employees, to

                                                  -8-
     Case 2:17-cv-04663-DWL Document 143 Filed 03/01/19 Page 10 of 27




1    embarrass them in front of other employees, and to threaten to terminate or demote the
2    employee.” Thompson v. Tracor Flight Sys., Inc., 86 Cal. App. 4th 1156, 1171 (2001).
3           Because Cramton’s allegations of abuse, even if taken as true, involve behavior that
4    is insufficient as a matter of law to support constructive discharge, Corporate Defendants
5    and Keely are entitled to summary judgment on Cramton’s ADA/ACRA claims (Counts I-
6    III) and her breach of contract claim (Count VI).
7    III.   The ADA and ACRA claims against Corporate Defendants. [Counts I-III.]
8           A.     Corporate Defendants lack the requisite 15 employees.
9           Corporate Defendants are not covered employers under the Americans with
10   Disabilities Act (“ADA”) or the Arizona Civil Rights Act (“ACRA”) because they do not
11   employ “15 or more employees for each working day in each of 20 or more calendar weeks
12   in the current or preceding calendar year.” 42 U.S.C.A. § 12111(5); A.R.S. § 41-1461.
13   Cramton cannot prove otherwise to sustain her ADA/ACRA claims. See Arbaugh v. Y&H
14   Corp., 546 U.S. 500 (2006). Thus, Counts I-III fail as a matter of law.
15          At all relevant times, each of the three Corporate Defendants employed less than 15
16   employees. ECH, as a holding company, of course had zero employees. (Ex. 4 at 49:23-
17   25.) Likewise, GFL, the franchising entity, operated no stores and, at all material times,
18   employed less than 10 employees. (Ex. 84.) ECO operated only one store, starting in early
19   2017, and thereafter employed no more than 10 to 12 employees at a given time during the
20   relevant period. (Ex. 83.) Accordingly, not one of the Corporate Defendants can be held
21   liable under the ADA/ACRA.
22          B.     Cramton’s aneurysm does not qualify as a protectable disability.
23          In order for Cramton’s aneurysm to qualify as a protectable disability, it must be an
24   impairment that substantially limits one or more major life activities. 42 U.S.C.S. § 12102;
25   A.R.S. § 41-1461. Nothing in the record supports that Cramton’s condition substantially
26   limited her in any form. In fact, the opposite is true considering that Cramton did not even
27   have a single symptom at the time she was diagnosed and her doctor’s recommendation
28   not to work for the following week was primarily related to her car accident. (Ex. 32 at

                                                 -9-
     Case 2:17-cv-04663-DWL Document 143 Filed 03/01/19 Page 11 of 27




1    118:17-23.) At most, Cramton had a few episodic headaches between April and May 2017,
2    which were treatable with over the counter pain relievers. (Ex. 68. at 2, 19, 21, 25, and 45.)
3    Moreover, she was fully recovered from her condition within just a few months. (Id. at
4    266:8-20.) As a result, Cramton’s condition was not protected under either the ADA or
5    ACRA. Crock v. Sears, Roebuck & Co, 261 F.Supp.2d 1101 (Iowa 2003) (employee’s
6    mere assertion that her brain injury impacted her ability to see, walk, breathe, learn, and
7    work was not sufficient to show that employee was disabled within meaning of the ADA;
8    negative impact of injury on employee’s activities did not support inference of substantial
9    limitation.)
10          C.      There are no material adverse employment actions or evidence of
                    differential treatment on the basis of Cramton’s disability.
11
            Cramton cannot prevail on Counts I-III because there is no evidence of actions or
12
     conduct by Defendants that would qualify as a material adverse employment action as
13
     required for disability discrimination or retaliation under the ADA and ACRA. To the
14
     contrary, Cramton was treated favorably insofar as Defendants conditioned the sale of the
15
     Grabbagreen Brand in June and August 2017 on Cramton receiving a lucrative job offer.
16
     (Ex. 13; Ex. 32 at 287:1-13.) Furthermore, Cramton alleges that the only actions that
17
     occurred after she disclosed her aneurysm were (1) being constructively discharged, (2)
18
     having to cancel her vacation to attend a store opening, and (3) increased negative treatment
19
     from Keely. Cramton cannot prove she was constructively discharged. See Section II(D)
20
     above. This is particularly true in the context of Counts I-III considering that Cramton was
21
     fully recovered from her alleged disability at least four months before she resigned. (Ex.
22
     32 at 266:8-20.) The other reasons do not qualify as a material adverse action for purposes
23
     of discrimination or retaliation. See Moore v. Marriott Int'l, Inc., No. CV-12-00770-PHX-
24
     BSB, 2014 WL 5581046, at *8 (D. Ariz. Oct. 31, 2014) (For the purposes of a disability
25
     discrimination claim, an adverse employment action is one which “materially affects the
26
     compensation, terms, conditions, or privileges of employment.”) citing Davis v. Team
27
28

                                                 - 10 -
     Case 2:17-cv-04663-DWL Document 143 Filed 03/01/19 Page 12 of 27




1    Elec. Co., 520 F.3d 1080, 1089 (9th Cir.2008). For all the foregoing reasons, Corporate
2    Defendants are entitled to summary judgment on Cramton’s ADA and ACRA claims. 2
3    IV.    The Arizona Minimum Wage Act claim against Defendants. [Count IV.]
4           Cramton has no right to receive minimum wage from ECH or ECO because she was
5    never an employee of either entity, just as she was not an employee of Kelli. See Section
6    II(C) above. ECH, a holding company, had no employees. U.S. Fire Ins. Co. v. Miller,
7    381 F.3d 385, 389 (5th Cir. 2004) (“as an intermediate holding company, ELI technically
8    possessed no employees of its own, making it impossible for Dyson to have been employed
9    by ELI”); Williams v. Asbury Auto. Grp., Inc., 998 F. Supp. 2d 769, 782 (E.D. Ark. 2014)
10   (holding company is not an employer). Business partners, particularly those in closely held
11   companies such as ECH, do not qualify as employees.             See, generally, Wheeler v.
12   Hurdman, 825 F.2d 257, 277 (10th Cir.1987), cert. denied,108 S.Ct. 503 (1987) (general
13   partner of an accounting firm was not an “employee” in FLSA action); see also Graves v.
14   Women's Prof. Rodeo Ass'n, Inc., 907 F.2d 71, 72–73 (8th Cir.1990) (members of
15   corporation not employees because they did not receive compensation for services). Thus,
16   ECH and ECO are entitled to summary judgment on Count IV because Cramton is not an
17   employee of either entity.
18          Cramton was an employee of GFL, but her AMWA claim still fails as a matter of
19   law because she received wages far in excess of the statutory minimum rate for all hours
20   worked in each of the workweeks during the relevant time period. In 2016, GFL paid
21   Cramton $176,537.45 in gross W2 wages. (Ex. 53.) At roughly $3,400 per workweek,
22   Cramton would have needed to work over 422 hours a week for her average weekly pay to
23   qualify as less than $8.05 per hour, the applicable rate. Similarly, for the 38 weeks that she
24   was employed in 2017, GFL paid Cramton $25,000 in wages. (Ex. 54.) Even at a lower
25   amount of roughly $657 per workweek, Cramton still would have needed to work more
26   than 82 hours per week for GFL alone before she would dip below the minimum wage.
27   2
       Depending upon the Court’s disposition of these claims, Corporate Defendants reserve
28   their right to file a Rule 12(b)(1) motion to dismiss Counts I and III on the basis that
     Cramton is time-barred from seeking relief under the ACRA.
                                                 - 11 -
     Case 2:17-cv-04663-DWL Document 143 Filed 03/01/19 Page 13 of 27




1    This would have been impossible given that she also worked at least 20 hours per week for
2    GGS during this time period and she spent significant time in her role as an owner of three
3    companies (ECH, GGS, and Revel). More importantly, Cramton alleged that she worked
4    40 hours per workweek for purposes of her minimum wage claim and therefore, she has
5    unequivocally received the required minimum wage rate. (See Doc. 88 ¶¶ 32-33.)
6    Accordingly, Defendants are entitled to summary judgment on Count IV.
7    V.     Breach of the ECH Operating Agreement against ECH and Keely. [Count VI.]
8           Cramton’s breach of contract claim fails as a matter of law because the express,
9    unambiguous terms of the Operating Agreement, including specifically §§ 9.3(a) and 9.2,
10   make it clear that there is no buy out obligation imposed upon any party under any
11   circumstances. Cramton’s allegations in Count VI to the contrary misrepresent to this
12   Court the express provisions of the Operating Agreement. Whether Cramton resigned or
13   was constructively discharged is of no moment to this Court because either way, there is
14   no obligation on any party to acquire her interests. The alleged breach is, at best, a fiction.
15   Under § 9.3(a), if Cramton’s employment had been terminated without cause (which it was
16   not), then she would be treated as though she experienced a disability, and § 9.2 would
17   apply to Cramton’s ownership interest. (Ex. 5 at § 9.3(a).) Section 9.2 gives Keely and
18   ECH the right, but not the obligation, to purchase Cramton’s ownership interest and, should
19   they decline to do so, then Cramton would retain her ownership interest. (Ex. 5 at § 9.2(e),
20   “If [Keely]… and the Company do not exercise the right to purchase, then [Cramton] may
21   retain [her] Units ….”).
22          Section 9.2 contemplates an option, not an obligation, for Keely and ECH to buy
23   out Cramton in the event Cramton is terminated without cause. (Ex. 5 at § 9.2.) Cramton
24   was not terminated without cause or constructively discharged and therefore, §§ 9.3(a) and
25   9.2 do not apply. See Section II(D) above. Even if they were triggered, neither Keely nor
26   ECH chose, or would choose, to buy Cramton out under the terms of § 9.2. Thus, the plain
27   language in the Operating Agreement makes it clear that Cramton’s only remedy would be
28   to retain her ownership interest in ECH. (Ex. 5 at § 9.2(e).)

                                                 - 12 -
     Case 2:17-cv-04663-DWL Document 143 Filed 03/01/19 Page 14 of 27




1           Notwithstanding §§ 9.3(a) and 9.2’s clear and unambiguous terms, Cramton
2    misstated in the Amended Complaint that the Operating Agreement requires a mandatory
3    buyout. (See Doc. 88 at ¶ 126, “The Operating Agreement provides that in the event of a
4    termination of employment without cause, Keely Newman will buy out the terminated
5    member for the fair market value of Eat Clean Holdings.”) This allegation is false. Based
6    upon this misrepresentation of §§ 9.3(a) and 9.2, Cramton improperly alleges that ECH
7    breached the Operating Agreement by not buying out Cramton at fair market value. (See
8    Doc. 88 at ¶ 128.) Such a breach is an impossibility under §§ 9.3(a) and 9.2.
9           Undersigned counsel alerted Cramton’s counsel of this error on multiple occasions
10   so that the improper claim could be dismissed and the parties could avoid incurring
11   expenses in connection with it. (Ex. 42.) To date, Cramton’s counsel has refused to dismiss
12   the claim without any justification. (Id.) Indeed, Cramton testified repeatedly that she has
13   never read Article 9 of the Operating Agreement. (Ex. 32 at 254:4-8, 257:9-11, 258:19-
14   22, 259:6-8.) Thus, it appears that Cramton’s counsel manufactured this baseless breach
15   of contract claim. Defendants reserve their right to seek sanctions for fees and costs
16   incurred in defending against this claim.
17          Summary judgment on Count VI is appropriate because it fails as a matter of law.
18   Thus, the Court need not reach the issue of whether Cramton was “terminated without
19   cause” or constructively discharged under § 9.3(a), so as to invoke § 9.2. Moreover, as set
20   forth in Section II(D) above, Cramton was not constructively discharged in any event.
21   VI.    Contractual bad faith and tort claims against ECH & Keely. [Counts VII-X.]
22          A.     The economic loss rule limits Cramton’s tort damages to those she seeks
                   under the Operating Agreement. [Counts VIII-X.]
23
            The economic loss rule limits “a contracting party to contractual remedies for the
24
     recovery of economic losses unaccompanied by physical injury to persons or other
25
     property.” Martin v. Weed Inc., 2018 WL 2431837, at *6 (D. Ariz. 2018) (quoting
26
     Flagstaff Affordable Hous. Ltd. v. Design All., Inc., 223 Ariz. 320, 323 (2010). “Where
27
     the policy underlying contract law (to uphold contracting parties’ expectations) outweighs
28

                                                 - 13 -
     Case 2:17-cv-04663-DWL Document 143 Filed 03/01/19 Page 15 of 27




1    the policy underlying tort law (to promote the safety of people and property), the economic
2    loss rule bars tort claims.” Id. The economic loss rule has been applied to preclude
3    contract-related fraud and misrepresentation claims. See Cook v. Orkin Exterminating Co.,
4    227 Ariz. 331, 332, ¶ 4, 335 n. 6, ¶ 20 (App.2011); see also Ader v Bella Vista Townhomes
5    LLC, 2017 WL 2494467, at *3 (2017) (applying economic loss rule to bar negligent
6    misrepresentation claim arising out of the operating agreement).
7           Cramton’s tort claims against ECH and Keely (Counts VIII-X) all request an award
8    of purely economic contract damages—specifically, the value of Cramton’s membership
9    interest in ECH as determined under the Operating Agreement at Articles 10 and 11. 3 (Ex.
10   30 at 29:24-27, 31:2-5, 31:17-19.) Thus, Cramton’s tort damages sound in contract and
11   there is no basis to impose tort liability in addition to the contractual remedies that the
12   parties anticipated and bargained for under the Operating Agreement.
13          The economic loss rule should apply to bar Cramton from asserting purely economic
14   loss claims for fraud, negligent misrepresentation, and tortious breach of the implied
15   covenant of good faith and fair dealing against ECH and Keely. Even to the extent the
16   merits of Cramton’s tort claims are considered, her recovery on those claims is barred
17   because the contract damages she seeks under the Operating Agreement—a mandatory
18   buyout of her interest under §§ 9.3(a) and 9.2—is nonexistent.            See Section V.
19   Furthermore, each of Cramton’s tort claims fails as a matter of law for the reasons below.
20          B.     Negligent misrepresentation and fraud. [Counts IX-X.]
21          Cramton’s negligent misrepresentation and fraud claims against ECH and Keely are
22   based on Keely’s alleged oral representation to Cramton on September 18, 2017, that
23   “Kahala was no longer interested in acquiring Eat Clean Holdings.” (Doc. 88 at ¶¶ 147
24   and 153.) Unable to get her story straight, elsewhere in the Amended Complaint, Cramton
25   characterizes the representation differently, alleging that Keely told Cramton that “Kahala
26   had rejected the offer [to acquire ECH’s assets] and that there would be no further offers
27
     3
      Cramton improperly claims that she is entitled to this remedy under § 9.2 of the Operating
28   Agreement; however, she is not. See Section V above.

                                               - 14 -
     Case 2:17-cv-04663-DWL Document 143 Filed 03/01/19 Page 16 of 27




1    coming from Kahala.” (Doc. 88 at ¶¶ 65 and 70.) At deposition, Cramton again changed
2    her story and expanded upon the allegations pled, and testified that there would be no future
3    sale of ECH. Specifically, Cramton testified that Keely told her that “the Kahala deal fell
4    through.” (Ex. 32 at 283:21-284:13, 286:14-25.) Cramton then asked Keely “if there was
5    any chance there would be any deal” in the future, meaning with Kahala or Due North, and
6    if there was “going to be any more offers” in the future. See id. According to Cramton,
7    Keely responded “no.” See id.
8              1. Keely’s present-tense representation—that Kahala rejected the deal
                  then before it—is true and Cramton cannot meet her burden to sustain
9                 a negligent misrepresentation or fraud claim.
10          Keely does not dispute that on September 18, 2017, Keely told Cramton that on a
11   call earlier that day, Kahala had rejected the offer to sell ECH’s assets on the same terms
12   of the Due North deal. See Section I, factual background. (Ex. 6B at 244:9-245:1, 245:20-
13   24.) Cramton’s only evidence that the statement was false when made is her opinion, which
14   is insufficient to overcome summary judgment. In fact, participants to the call confirm
15   Keely’s representation was true.
16          The evidence demonstrates the truth of Keely’s representation. ECH had negotiated
17   a sale of its assets to Due North, but the deal had not closed. (Ex. 73; Ex. 19.) Keely,
18   having pressing issues concerning a family member’s terminal cancer diagnosis, initiated
19   discussions concerning Kahala’s potential purchase of ECH’s assets. (Ex. 16; Ex. 17.)
20   Keely considered Kahala’s inquiries, but only on the same terms as the Due North deal,
21   with Kahala effectively stepping into Due North’s position under the existing contracts.
22   (Ex. 20 at 23:18-25:16, 40:19-41:24; Ex. 19 at 9:23-11:17.)
23          On September 18, 2017, Keely, John Wuycheck (Kahala’s Senior Vice President of
24   Development), Jeff Smit (Kahala’s Chief Operating Officer), and Adams Price (ECH’s
25   representative and broker) had a short phone call to discuss Kahala’s review of the offer to
26   sell ECH’s assets on the same terms as the Due North deal. (Ex. 6B at 242:12-245:1.; Ex.
27   66.) Kalaha representatives informed Keely on that call that it would not agree to acquire
28   ECH’s assets under the terms of the Due North deal. (Ex. 6B at 242:12-245:1; Ex. 19 at

                                                - 15 -
     Case 2:17-cv-04663-DWL Document 143 Filed 03/01/19 Page 17 of 27




1    15:15-17:1; Ex. 20 at 52:11-53:9. 4 Following the call, Keely provided truthful information
2    to Cramton regarding the status of the potential sale to Kahala: Kahala would not agree to
3    acquire based on the terms of the Due North deal. (Ex. 6B at 245:20-24.) It is undisputed
4    that Keely never again discussed or negotiated the Due North terms with Kahala. (Ex. 43;
5    Ex. 6B at 243:2-244:24; 247:11-250:5.)
6           No matter how Cramton characterizes Keely’s representation—“Kahala was no
7    longer interested in acquiring [ECH],” “Kahala had rejected the offer [to acquire ECH],”
8    or “the Kahala deal fell through”—the representation was true when Keely made it on
9    September 18, 2017. Cramton has not presented clear and convincing evidence, or any
10   contradictory evidence from any of the witnesses on the call or other documents, to show
11   that Keely’s statement was false. As such, ECH and Keely are entitled to summary
12   judgment on Cramton’s negligent misrepresentation and fraud claim.
13             2. Keely made no representation about future deals and even if she had,
                  such representation could not sustain a negligent misrepresentation or
14                fraud claim.
15          Keely did not make the second part of the alleged representation, i.e., that Kahala
16   would not make future offers to acquire ECH’s assets, or that there would be no “deal” in
17   the future with Kahala, Due North, or any other party. (Ex. 32 at 286:14-25.) If Cramton
18   mistakenly arrived at this conclusion based upon Keely’s statement that Kahala had
19   rejected her offer to sell on the table as of September 18, 2017, it is not sufficient to raise
20   an issue of material fact as to the truth of Keely’s statement.
21          Indeed, Keely told Cramton just the opposite of what Cramton is claiming was false.
22   She told Cramton that Kahala was not willing to purchase ECH’s assets on the Due North
23   deal terms, but “we can go back to them in a couple of days and see if they are interested
24   in any further terms.” (Ex. 6B at 245:20-24.) That is what happened. After waiting the
25   two days recommended by Adams Price, Keely asked Adams Price on September 20, 2017
26
     4
      On February 6, 2019, undersigned counsel was given an attorneys-eyes-only review of
27
     Kahala documents, which revealed evidence bolstering Defendants’ fraud defense. Kahala
28   has not produced these documents due to a protracted discovery dispute, which Defendants
     believe is nearly resolved. Defendants will timely supplement this Motion accordingly.
                                                 - 16 -
     Case 2:17-cv-04663-DWL Document 143 Filed 03/01/19 Page 18 of 27




1    to go back to Kahala with new terms, which Adams Price did on September 21, 2017. (Ex.
2    44; Ex. 45; Ex. 66. ) Unbeknownst to Keely, on September 19, 2017 Cramton decided to
3    resign and she was working with her attorney to prepare her resignation letter. (Ex. 21.)
4    Indeed, that same day, Cramton informed Defendants’ consultant, Dana Mavros, that the
5    deal had fallen through, “there were other people looking at it, but nothing was moving,”
6    and Cramton “didn’t see the company selling any time soon….” (Ex. 22 at 157:2-18.)
7    Cramton notified Defendants of her resignation by sending her letter to Kelli on September
8    24, 2017. (Ex. 23; Ex. 24.) Wuycheck of Kahala responded to Adams Price’s inquiry on
9    September 28, 2017. (Ex. 43; Ex. 66.) Six months later, Kahala purchased substantially all
10   of ECH’s assets on newly negotiated terms, closing in March 2018. (Ex. 26.)
11          Nevertheless, even assuming arguendo that Keely told Cramton that ECH would
12   not make or accept future offers to sell or acquire ECH (with Kahala, Due North, or
13   otherwise), it cannot form the basis of a negligent misrepresentation or fraud claim for the
14   following numerous reasons.
15                 a. The negligent misrepresentation claim fails as a matter of law
16                    because there is no duty owed.

17          It is axiomatic that the defendant must first owe a duty to the plaintiff for an action

18   based on negligent misrepresentation to lie. Van Buren v. Pima County Community College

19   Dist. Bd., 113 Ariz. 85, 87 (1976). In this case, neither ECH nor Keely owed any duty to

20   Cramton and as such, Count IX fails. Negligent misrepresentation “is [a cause of action]

21   governed by the principles of the law of negligence.” Id. Therefore, “there must be a duty

22   owed and a breach of that duty before one may be charged with negligent violation if that

23   duty.” Id. (quoting West v. Soto, 85 Ariz. 255 (1959)). The existence of a duty is a legal

24   conclusion for the court to determine. See Gipson v. Kasey, 214 Ariz. 141, 143 ¶ 11 (2007).

25   Duty is based on either common law special relationships or relationships created by public

26   policy. Quiroz v. ALCOA Inc., 243 Ariz. 560, 565 ¶ 14 (2018). Special relationships may

27   arise from contracts. See id.

28          The contract underlying this claim is the Operating Agreement that gave Cramton


                                                 - 17 -
     Case 2:17-cv-04663-DWL Document 143 Filed 03/01/19 Page 19 of 27




1    her membership interest in ECH, the value of which she claims to have been denied. See
2    Ex. 30 at 29:24-27, 31:2-5, 31:17-19. (“As a result of this negligent misrepresentation,
3    Cramton has been damaged in the amount of the value of her membership interest….”).
4    The Operating Agreement is devoid of any provision creating a special relationship duty
5    for Keely or ECH to buy out Cramton when her employment terminated. See Section V.
6    Further, on its face the Operating Agreement expressly disclaims fiduciary duties among
7    the parties. See Ex. 5 at § 16.11 (the “Members agree that there shall be no applicable
8    fiduciary duties or obligations for the Members [or] the Managers.”); see also Butler Law
9    Firm, PLC v. Higgins, 243 Ariz. 456, ¶ 23 (2018) (LLC members do not owe each other
10   fiduciary duties unless they are expressly included in the LLC operating agreement.)
11   Consequently, summary judgment on Cramton’s negligent misrepresentation claim is
12   appropriate because it fails as a matter of law for lack of duty.
13                 b. The negligent misrepresentation claim fails as a matter of law
14                    because it is premised upon future conduct.

15          “[N]o claim of relief for negligent misrepresentation can be premised upon a

16   promise of future conduct.” McAlister v. Citibank (Arizona), 171 Ariz. 207, 215

17   (App.1992). Cramton’s negligent misrepresentation claim is based exclusively upon a

18   statement concerning future events and not a fact—i.e., that there would be no “deal” in

19   the future with Kahala, Due North, or any other party for the sale of ECH’s assets. Because

20   the alleged statement relates to future conduct, the allegations in the Amended Complaint

21   cannot support a claim for negligent misrepresentation as a matter of law. ECH and Keely

22   are entitled to summary judgment on negligent misrepresenation.

23                 c. Cramton cannot establish Keely’s fraudulent intent to deceive.

24          Fraud cannot be predicated upon unfulfilled promises, expressions of intention, or

25   statements concerning the future, without evidence that such were made with the present

26   intent not to perform. See Spudnuts v. Lane, 131 Ariz. 424, 426 (App.1982). The party

27   alleging fraud bears the burden of establishing the intent to deceive. McAlister, 171 Ariz.

28   at 214, citing, Waddell v. White, 56 Ariz. 420, 427 (1940). “Unless the plaintiff can prove


                                                 - 18 -
     Case 2:17-cv-04663-DWL Document 143 Filed 03/01/19 Page 20 of 27




1    that the defendant intended to deceive the plaintiff at the time the representation was made,
2    the claim cannot stand.” McAlister, 171 Ariz. at 214. The underlying policy is that “a
3    promise to perform in the future is not a representation which can be shown to be true or
4    false at the time it was made, and therefore, a person has no right to rely, in a legal sense,
5    on a representation of a fact not in existence.” Denbo v. Badger, 18 Ariz.App. 426, 428
6    (1972).
7           Even assuming arguendo that Keely made the alleged statement concerning the
8    future—i.e., that no future deals would be made for the acquisition of ECH’s assets—
9    Cramton has not presented any evidence of Keely’s present fraudulent intent. Fraud may
10   not “be established by doubtful, vague, speculative, or inconclusive evidence.” Enyart v.
11   Transamerica Inc. Co., 195 Ariz. 71, 77 (App. 1998); see also Rice v. Tissaw, 57 Ariz. 230
12   (1941) (Fraud is never presumed and cannot be found to exist on a mere suspicion as to the
13   possibility thereof.) Fraud must be proven by clear and convincing evidence. Rhoads v.
14   Harvey Publ’ns, Inc., 145 Ariz. 142, 146 (App. 1984). The clear and convincing standard
15   requires evidence showing that the truth of Cramton’s allegations is “highly probable.” See
16   Colorado v. New Mexico, 467 U.S. 310, 316 (1984).
17          Cramton has produced no evidence, much less clear and convincing evidence, that
18   on September 18, 2017, Keely knew that Kahala would acquire ECH’s assets in the future,
19   but intentionally deceived Cramton by telling her that no future deals would be made for
20   the acquisition of ECH. Nor can Cramton proffer any evidence that Keely had knowledge
21   of the falsity of the purported representation when she allegedly made it. Keely could not
22   have known whether Kahala or some other party would make an offer in the future or if
23   the Due North deal would eventually close.
24          Intent not to perform “must be established independent of a showing of the
25   defendant’s failure to perform.” McAlister, 171 Ariz. at 214. That is, the fraud lies not in
26   ECH’s ultimate sale to Kahala, but in Keely lying at the time she supposedly made the
27   representation that no future deals would be made with Kahala for the purchase of ECH.
28   Thus, if for example Keely did not believe that there would be a future deal with Kahala

                                                 - 19 -
     Case 2:17-cv-04663-DWL Document 143 Filed 03/01/19 Page 21 of 27




1    when she made the statement, but circumstances changed afterwards, then there was no
2    fraud; the statement was made in good faith. This is exactly what happened. (Ex. 46.) Still
3    reeling from the fact that Kahala would not step into the Due North deal, Keely emailed
4    Wuycheck on September 22, 2017, asking him “touch base” with Adams Price and Jeff
5    Smit to “determine [if there] is an interest level in moving forward with Grabbagreen.”
6    (Ex. 45; Ex. 66.).
7           To overcome summary judgment, Cramton cannot merely rest on her allegations
8    without providing significant, probative supporting evidence. See Anderson v. Liberty
9    Lobby, Inc., 477 U.S. 242, 254 (1986). Cramton has not and cannot present any material
10   evidence of Keely’s present fraudulent intent when making the alleged statement
11   concerning the future because no such intent existed. Keely and ECH have provided
12   material evidence to the contrary and are entitled to summary judgment on this ground.
13   Absent an intent to deceive, Cramton is not entitled to the punitive damages she seeks in
14   connection with this claim. See Rowe v. Bankers Life & Cas. Co., 2008 WL 5156077, at
15   *9 (D. Ariz. Dec. 9, 2008) (“An intent to deceive is roughly equivalent to the requirement
16   of an evil mind for punitive damages purposes).”
17                 d. Cramton’s alleged reliance was not justified.
18          Cramton’s fraud and negligent misrepresentation claims also fail because her
19   reliance on Keely’s alleged statement that there would be no future deals for the acquisition
20   of ECH, particularly with Kahala, was not reasonable or justified. See Echols v. Beauty
21   Built Homes, Inc., 132 Ariz. 498, 500 (1982) (To establish fraud, plaintiffs must establish
22   a right to rely on the alleged false statement or that reliance was reasonable.); see also St.
23   Joseph’s Hosp. & Med. Ctr. v. Reserve Life Ins. Co., 154 Ariz. 307, 316 (1987) (For
24   negligent misrepresentation reliance must be “justified”).
25          The undisputed facts leave no room for a reasonable difference of opinion as to
26   whether Cramton’s reliance on Keely’s alleged statement was reasonable.                 It is
27   unreasonable for Cramton to rely upon Keely’s purported ability to predict whether a future
28   deal with a third party would materialize and/or consummate. Also, Cramton knew that

                                                 - 20 -
     Case 2:17-cv-04663-DWL Document 143 Filed 03/01/19 Page 22 of 27




1    the terminal cancer diagnosis for Keely’s immediate family member had not changed (and
2    could not change short of the discovery of a cure for cancer) and therefore, Keely still
3    needed to sell the business quickly. Thus, it would be unreasonable for Cramton to rely on
4    Keely’s alleged representation that there would be no future deals for the sale of ECH.
5    Also, Cramton spoke to Keely via phone on September 20, 2017, and exchanged multiple
6    text messages with Keely after September 18, 2017, when Keely allegedly made the false
7    representation. (Ex. 51 at Row 26; Ex. 74.) Thus, Cramton could have, but failed to,
8    confirm with Keely her plans to sell ECH prior to making the drastic and hasty decision to
9    resign. (Ex. 21.)
10          Further, Keely was not Cramton’s only source of information pertaining to the
11   Kahala deal. Cramton’s friend of 15 years, Wuycheck, was leading the negotiations for
12   Kahala. (Ex. 20 at 10:16-20, 14:11-15:12 .) Cramton’s company phone records reflect that
13   she had four calls with Wuycheck on his personal cell phone during the Kahala
14   negotiations and before her resignation. (Ex. 49 at Rows 325, 423; Ex. 50 at Rows 347,
15   362; Ex. 48 at Row 46.) One such conversation occurred on September 22, 2017 after
16   Cramton decided to resign, but before she submitted her resignation. (Ex. 48 at Row 46.)
17   Thus, Cramton had multiple opportunities after Keely’s alleged representation to
18   investigate the status of the Kahala deal through Wuycheck. Indeed, Cramton had greater
19   access to the Kahala decision makers than Keely did, and she could have simply asked
20   Wuycheck if the deal was still alive when she spoke to him on September 22, 2017. (Ex.
21   48 at Row 46.) Cramton also communicated several times weekly with the company
22   accountant (Teresa Mills), and franchise counsel for Corporate Defendants (Antonia
23   Scholtz of Cheng Cohen), both before and after Keely made the alleged representation.
24   (Ex. 24; Ex. 51 at Rows 21, 23.) Yet, rather than conduct any further diligence, Cramton
25   hastily decided to resign the day after Keely made the representation. (Ex. 22 at 152:7-
26   153:21; Ex. 21.) Cramton held her resignation letter until after she spoke to Wuycheck,
27   and then she resigned anyway. (Ex. 23 at Row 46.) Thus, Cramton’s reliance upon Keely’s
28   alleged false statement was unreasonable and unjustified. For all the foregoing reasons,

                                               - 21 -
     Case 2:17-cv-04663-DWL Document 143 Filed 03/01/19 Page 23 of 27




1    ECH and Keely are entitled to summary judgment on Cramton’s negligent
2    misrepresentation and fraud claims.
3           C.     Breach of Duty of Good Faith & Fair Dealing. [Count VII.]
4           To overcome summary judgment on this cause of action, Cramton must raise issues
5    of fact concerning whether Keely and ECH exercised their express discretion under the
6    Operating Agreement in a way inconsistent with Cramton’s reasonable expectations, or
7    acted in a way not expressly excluded by the Operating Agreement, but which nevertheless
8    bore adversely upon Cramton’s reasonably expected benefits of the bargain. See Bike
9    Fashion Corp. v. Kramer, 202 Ariz. 420, 424 ¶ 14 (App. 2002).
10          Cramton alleged three breaches of the covenant of good faith under the Operating
11   Agreement. Not one of them relates to an express provision in the Operating Agreement
12   or a benefit that flows from the Operating Agreement:
13           Cramton had a reasonable expectation that ECH and Keely would provide her
14            with “truthful information regarding the prospective sale of [ECH] so that
              Cramton could adequately protect her membership interest.” (Doc. 88 at ¶ 133.)
15
             ECH and Keely Breached the implied covenant by making the material
16            misrepresentation to Cramton that “Kahala had declined to make an offer to
              purchase [ECH].” (Doc. 88 at ¶ 134.)
17
             ECH and Keely Breached the implied covenant by “creating such an abusive
18
              working environment that any reasonable person in Cramton’s position would
19            have been compelled to resign.” (Doc. 88 at ¶ 135.)
20          The first two grounds relate to the sale of ECH. However, the Operating Agreement

21   does not contemplate any type of sale of ECH, e.g., it does not contain sale procedures, or

22   address the parties’ respective obligations in the event of a sale, or the distribution of sale

23   proceeds. (Ex. 5.) To determine reasonable expectations, “the relevant inquiry always will

24   focus on the contract itself, to determine what the parties did agree to.” Rawlings v.

25   Apodaca, 151 Ariz. 149, 154 (1986) (emphasis added). Therefore, Cramton cannot

26   reasonably expect benefits arising under the Operating Agreement relating to Keely and

27   ECH’s obligations in the event of a sale of ECH, when no such benefit ever existed.

28

                                                 - 22 -
     Case 2:17-cv-04663-DWL Document 143 Filed 03/01/19 Page 24 of 27




1           Cramton’s assertion that she expected Keely and ECH to provide “truthful
2    information” (Doc. 88 at ¶ 133) and refrain from making “material misrepresentation[s]”
3    to her as a member of ECH (Doc. 88 at ¶ 134) is tantamount to a breach of fiduciary duty
4    claim, which Cramton has not pled and cannot plead as a matter of existing Arizona law.
5    See Higgins, 243 Ariz. at ¶ 23. In addition, Cramton’s assertions that Keely and ECH made
6    material misrepresentations in connection with the prospective sale of ECH is already
7    encompassed in her fraudulent misrepresentation and fraud causes of action, both of which
8    fail for the reasons discussed in Section VI(B) above. Therefore, Cramton’s first two bases
9    for breach of the good faith covenant fail as a matter of law.
10          Cramton’s third ground for breach of the good faith covenant suffers similar flaws.
11   She asserts that “ECH and Keely” created an “abusive working environment” leading to
12   Cramton’s constructive discharge. (Doc. 88 at ¶ 135.) This assertion is an impossibility
13   because ECH and Keely are not Cramton’s employers. (Ex. 4 at 49:23-24.) Rather, she
14   was employed by GFL and non-defendant, GGS. (Ex. 53; Ex. 54; Ex. 3; Ex. 4 at 31:18-
15   32:2.) Moreover, the Operating Agreement is not an employment agreement through
16   which Cramton can derive expectations regarding employment conditions. Any claims
17   concerning Cramton’s employment are encompassed in her employment causes of action
18   (Counts I-IV), which fail for the reasons set forth in Sections III and IV above.
19   Accordingly, Cramton’s third ground for breach of the good faith covenant also fails as a
20   matter of law.
21          Notably, Cramton has not alleged that ECH and Keely breached the implied
22   covenant of good faith and fair dealing with respect to §§ 9.3(a) and 9.2. Even if Cramton
23   attempts to now argue that she had an expectation under § 9.2 that Keely and/or ECH would
24   buy her out, the argument would fail because such an expectation contradicts the express
25   terms of § 9.2, which make the buyout optional, not mandatory. See Snyder v. HSBC Bank,
26   USA, N.A., 913 F. Supp. 2d 755, 772 (D. Ariz. 2012) (An implied covenant of good faith
27   and fair dealing cannot directly contradict an express contract term). Keely and ECH’s
28   election not to buy out Cramton’s interest is within the risks Cramton expressly assumed

                                                - 23 -
     Case 2:17-cv-04663-DWL Document 143 Filed 03/01/19 Page 25 of 27




1    under § 9.2. See Sw. Sav. & Loan Ass'n v. SunAmp Sys., Inc., 172 Ariz. 558-559 (App.
2    1992) (“A contract thus would be breached by a failure to perform in good faith if a party
3    uses its discretion for a reason outside the contemplated range—a reason beyond the risks
4    assumed by the party claiming a breach.”)
5           Summary judgment is required because this claim is improperly asserted and it fails
6    as a matter of law. Consequently, this Court need not reach Cramton’s claim for tortious
7    breach of the implied covenant of good faith and fair dealing, which is based upon these
8    same three grounds. Nonetheless, as set forth below, that claim fails as a matter of law.
9           D.     Tortious breach of the implied covenant of good faith. [Count VIII.]
10          This cause of action fails as a matter of law because the Operating Agreement does
11   not create the required “special relationship” among the parties. Burkons v. Ticor Title Ins.
12   Co. of California, 168 Ariz. 345, 355 (1991). A special relationship between parties to a
13   contract is characterized either by a fiduciary relationship, elements of public interest (e.g.,
14   unequal bargaining positions), or adhesion, none of which apply in this case. Id. 5
15          First, as set forth in Section VI(B)(2)(a) above, the Operating Agreement expressly
16   disclaims fiduciary duties among the parties. (Ex. 5 at § 16.11.) Second, there is nothing
17   in the evidence to suggest that Cramton was not bargaining on equal terms with ECH and
18   Keely. As with all other agreements Cramton entered into as part of her professional
19   relationship with Defendants, Cramton was represented by independent counsel when she
20   entered into the Operating Agreement and had repeated discussions with Grabbagreen’s
21   corporate counsel, Juliet Peters, about the Defendants. (Ex. 32 at 227:23-228:1.) Indeed,
22   Cramton had, through counsel, negotiated numerous other agreements arising out of her
23   relationship with Defendants. (Ex. 32 at 228:11-20; Ex. 57; Ex. 67; Ex. 60; Ex. 58.) As
24   such, the Operating Agreement was negotiated at arms-length by sophisticated
25
26   5
       Although the contractual “special relationship” test under Burkons relates to claims for
     tortious breach of the implied good faith covenant, the same analysis should apply to the
27
     question of whether a “special relationship” arising under contract gives rise to a duty under
28   a negligent misrepresentation claim. See Section VI(B)(2)(a) above. This test bars both the
     negligent misrepresentation and tortious bad faith claims for lack of a special relationship.
                                                  - 24 -
     Case 2:17-cv-04663-DWL Document 143 Filed 03/01/19 Page 26 of 27




1    professionals, Cramton had multiple sophisticated advisors, and she and her attorney were
2    accustomed to negotiating similar agreements with Defendants. (Ex. 32 at 228:11-20; Ex.
3    57; Ex. 67.) Third, for these same reasons, the Operating Agreement is not a contract of
4    adhesion. See Broemmer v. Abortion Services of Phoenix, Ltd., 173 Ariz. 148, 150-151
5    (1992) (Defining an adhesion contract as a standardized form offered to consumers of
6    goods and services on a take-it or leave-it basis and under conditions that consumers cannot
7    obtain product or services except by acquiescing in form contract.) Accordingly, summary
8    judgment is appropriate on Cramton’s tort claim for breach of the implied covenant of good
9    faith and fair dealing because there is no special relationship between the parties.
10          E.     Cramton is not entitled to punitive damages. [Counts VIII and X.]
11          It is well settled under Arizona law that the award of punitive damages is justified
12   only by “conduct involving some element of outrage similar to that usually found in crime.”
13   Rawlings v. Apodaca, 151 Ariz. 149, 163 (1986). Something more than the commission
14   of a tort is required before a defendant can be held liable for punitive damages. See Gurule
15   v. Ilinois Mut. Life and Cas. Co., 152 Ariz. 600, 602 (1987). The requisite “something
16   more,” or “evil mind,” is established by clear and convincing evidence that the defendant’s
17   conduct was motivated by spite, actual malice, or intent to defraud. See id. (quoting
18   Rawlings, 151 Ariz. at 162-163); see Linthicum v. Nationwide Life Insurance Co., 150
19   Ariz. 326, 332 (1986) (burden of proof for punitive damages is by clear and convincing
20   evidence of the defendant’s evil mind).       A plaintiff must always prove “outwardly
21   aggravated, outrageous, malicious, or fraudulent conduct.” Linthicum, 150 Ariz. at 331.
22          Cramton seeks punitive damages in connection with her claims for fraud and
23   tortious breach of the implied covenant of good faith and fair dealing against ECH and
24   Keely (Counts VIII and X). (Doc. 88 at ¶¶ 144, 162.) Both claims fail as a matter of law.
25   Even assuming either claim could succeed, Cramton has not and cannot provide clear and
26   convincing evidence that Keely on behalf of ECH acted with an evil mind, intending to
27   injure Cramton by making the alleged representations underlying Cramton’s Counts VIII
28   and X. Thus, as a matter of law, Cramton is not entitled to punitive damages.

                                                 - 25 -
     Case 2:17-cv-04663-DWL Document 143 Filed 03/01/19 Page 27 of 27




1    VII.   Conclusion.
2           Corporate Defendants request summary judgment on Counts I, II, and III;
3    Defendants request summary judgment on Count IV; Keely and ECH request summary
4    judgment on Counts VI-X; Kelli requests an order dismissing her from this suit in the
5    capacity of a community property defendant as well as a defendant under Count IV; and
6    Defendants request an award of their attorneys’ fees and costs under the Operating
7    Agreement, GGS Release, A.R.S. § 12-341.01, and any other appropriate relief.
8           RESPECTFULLY SUBMITTED this 1st day of March, 2019.
9
10
                                           By: /s/ Robert A. Royal
11
                                               Robert A. Royal
12                                             Amy D. Sells
                                               Erin A. Hertzog
13                                             Jack R. Vrablik
                                               2525 E. Camelback Road, Suite 700
14                                             Phoenix, Arizona 85016-4237
                                               Counsel for Defendants/Counterclaimants
15
16
                                   CERTIFICATE OF SERVICE
17
            I hereby certify that on March 1, 2019, I electronically filed the foregoing document
18
     and any attachments using the CM/ECF system which will send a notice of electronic filing
19
     to all parties as listed on the Notice of Electronic Filing.
20
21
                                                 By: /s/ Louis A. Lofredo
22
23
24
25
26
27
28

                                                  - 26 -
